DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement filed on November 1, 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant has not provided a written English language translation of a .  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: alarm generation unit in claims 17-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	- The specification does not disclose sufficient structure for the “alarm generation unit” (see analysis under Claim Rejections - 35 USC § 112(b) Section).  For examination purposes, the alarm generation unit is interpreted as a generic software component.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 17-19 recite “an alarm generation unit.”  Claim limitation “alarm generation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Applicant discloses that "the control device has an alarm generation unit for sending alarm signals" and "this alarm generation unit may especially preferably be configured for sending acoustic alarm signals." Applicant's specification as filed on November 1, 2018, paragraph [0026].  However, this disclosure does not identify the corresponding structure, material, or acts for performing the claimed functions. See MPEP § 2181 (II)(B), (III).  As such, For examination purposes, the alarm generation unit is interpreted as a generic software component.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Lebel et al. (Pub. No. US 2002/0016568), in view of:
- Cosentino et al. (Pub. No. US 2013/0267795); and
- Yeh et al. (Pub. No. US 2016/0117461).

Regarding claims 1 and 15,
		- Lebel teaches:
			- a process for providing failure safety for a patient data medical monitoring procedure carried out by a computer, the method comprising the steps of (as described in claim 1) (Lebel, paragraphs [0002] and [0119]; Paragraph [0002] teaches an ambulatory medical system that includes a microprocessor controlled ambulatory medical device and a separate control device that communicate via telemetry where the medical device has enhanced functionality, safety features, failure detection, and/or alarming capabilities (i.e., providing failure safety for a patient data medical monitoring procedure).  Paragraph [0119] teaches that the invention may include a method counterpart to the system for providing the medical device with enhanced functionality, safety features, and failure detection (i.e., the invention includes a method for providing failure safety for a patient medical monitoring procedure).):
			- a control device for providing failure safety for a patient data medical monitoring procedure, wherein the medical monitoring procedure is carried out by a computer, the control device comprising (as described in claim 15) (Lebel, paragraph [0002]; Paragraph [0002] teaches an ambulatory medical system that includes a microprocessor controlled ambulatory medical device and a separate control device (i.e., a control device) that communicate via telemetry where the medical device has enhanced functionality, safety features, failure detection, and/or alarming capabilities (i.e., providing failure safety for a patient data medical monitoring procedure).):
				- sending patient data to the computer (as described in claim 1); and wherein the computer receives patient data (as described in claim 15) (Lebel, paragraph [0049] teaches i.e., sending and receiving patient data).);
				- providing a data-communicating connection (similar to the limitation described in claim 1); and a data-communicating connection (similar to the limitation described in claim 15) (Lebel, paragraph [0159]; Paragraph [0159] teaches that warnings and notifications may sent using any appropriate telecommunication systems, such as telephonic or internet connections (i.e., providing a data-communicating connection).);
				- determining and checking a functional status of the control device by the computer (as described in claim 1); and interacting with the computer to allow a determining and checking of the functional status of the control device by the computer (as described in claim 15) (Lebel, paragraph [0181]; Paragraph [0181] teaches that the system (i.e., the computer) is programmed to allow a user to initiate a self test in both the external communication device (i.e., the control device) and the implantable device.  If there 10 are any error conditions detected, they are reported to the user.  The system self test includes a number of different checks (i.e., determining and checking the functional status of different devices): (1) implantable device memory, (2) external communication device memory, (3) implantable device piezo operation, (4) external communication device piezo operation (i.e., determining and checking a functional status of the control device by the computer), (5) external communication device vibrator operation (i.e., also an example of determining and checking a functional status of the control device by the computer), and (6) external communication device display (i.e., also an example of determining and checking a functional status of the control device by the computer).); and
				- outputting an alarm signal by the control device in a presence of at least one incorrect functional status detected in the step of determining and checking a functional status of the computer and/or in the step of determining and checking a functional status of the control device (as described in claim 1); and outputting an alarm signal in a presence of at least one incorrect functional status detected in the determining and checking of a functional status of the computer and/or in determining and checking a functional status of the control device (as described claim 15) (Lebel, paragraph [0182]; Paragraph [0182] teaches that the external communication device is configured to emit audio alarms, or to vibrate, in the event an alarm condition exists (i.e., the control device outputs an alarm signal when an incorrect functional status in the control device is detected).).
		- Lebel does not explicitly teach a process, control device, and system, comprising:
			- comparing data received at the computer with threshold values at the computer (as described in claims 1 and 15);
			- providing a data-communicating connection of an external device with the computer (emphasis added) (as described in claim 1); and a data-communicating connection with the computer (emphasis added) (as described in claim 15);
			- determining and checking a functional status of the computer by the control device (as described in claims 1 and 15).
		- However, in analogous art of medical monitoring systems and methods, Cosentino teaches a method and system, comprising:
			- sending patient data to the computer (as described in claim 1); and wherein the computer receives patient data (as described in claim 15) (Cosentino, paragraph [0026]; Paragraph [0026] teaches that health and wellness information about the patient 22 is transmitted to the remote processing system 18 through the communication device 12 and/or the monitoring apparatuses 14 (i.e., sending and receiving patient data at a computer).);
			- comparing data received at the computer with threshold values at the computer (as described in claims 1 and 15) (Cosentino, paragraph [0026]; Paragraph [0026] further teaches that scores may be calculated at the remote processing system 18 by assigning values to individual pieces of patient health data and comparing the values to predetermined threshold values indicating a suitable range for the values (i.e., comparing the patient data received at the computer with threshold values at the computer).); and
			- providing a data-communicating connection of an external device with the computer (as described in claim 1); and a data-communicating connection with the computer (as claim 15) (Cosentino, paragraphs [0027] and [0063]; Paragraph [0063] teaches that the computing device 200 may include one or more communication connections 224 (e.g., cellular transceiver 118 as illustrated in FIG. 2) allowing communications with other computing devices 226 (e.g., communication between monitoring apparatus 102 and remote processing system 104 as illustrated in FIG. 2) (i.e., providing data-communicating connections between an external device and the computer).  Paragraph [0027] teaches that these features are beneficial for determining whether to (i) take additional patient measurements, (ii) prompt secondary health-related question hierarchies, and (iii) notify health care professionals.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical monitoring systems and methods at the time of the claimed invention to modify the method and control device taught in Lebel to incorporate steps and features directed to transmitting and comparing patient data with threshold values, as taught by Cosentino, in order to determine whether to (i) take additional patient measurements, (ii) prompt secondary health-related question hierarchies, and (iii) notify health care professionals. See Cosentino, paragraph [0027]; see also MPEP § 2143 G.
		- Further, in analogous art of medical monitoring systems and methods, Yeh teaches a system and method, comprising:
- determining and checking a functional status of the computer by the control device (as described in claims 1 and 15) (Yeh, paragraphs [0030] and [0033]; Paragraph [0033] teaches that the host device 102 can be a management device (i.e., control device) or component for monitoring a system health, status, or performance of the monitored device 106 (i.e., checking the functional status of a computer).  Paragraph [0030] teaches that the monitored device 106 can be a physically separate device such as a desktop computer, a server, and a cloud computing resource (i.e., examples of computer).  Paragraph [0045] teaches that this feature is beneficial for checking operational performance and scheduling operational tasks, such as retrieving operating temperature or debug state of computer components.).
Lebel, as modified in view of Cosentino, to incorporate a step and feature directed to determining and checking the functional status of a computing device, as taught by Yeh, in order to check operational performance and schedule operational tasks, such as retrieving operating temperature or debug state of computer components. See Yeh, paragraph [0045]; see also MPEP § 2143 G.

	Regarding claim 6,
		- The combination of: Lebel, as modified in view of: Cosentino and Yeh, teaches the limitations of claim 1 (which claim 6 depends on), as described above.
		- Lebel further teaches a process, wherein:
			- a functional status of a software environment and/or a functional status of a hardware environment of the computer are determined and checked in the step of determining and checking a functional status of the computer by the control device (Lebel, paragraph [0181]; Paragraph [0181] teaches that the system (i.e., the computer) is programmed to allow a user to initiate a self test in both the external communication device (i.e., the control device) and the implantable device.  If there 10 are any error conditions detected, they are reported to the user.  The system self test includes a number of different checks (i.e., determining and checking the functional status of different devices), including: (1) implantable device memory, (2) external communication device memory (i.e., an example of determining and checking a functional status of a hardware environment of the computer), (3) implantable device piezo operation, (4) external communication device piezo operation, (5) external communication device vibrator operation, and (6) external communication device display (i.e., also an example of determining and checking a functional status of a hardware environment of the computer).).
	The motivations and rationales to modify the method taught by Lebel, in view of: Cosentino and Yeh, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 8,
		- The combination of: Lebel, as modified in view of: Cosentino and Yeh, teaches the limitations of claim 1 (which claim 8 depends on), as described above.
		- Lebel further teaches a process, wherein:
			- a functional status of a software environment and/or a functional status of a hardware environment of the control device are determined and checked in the step of determining and checking a functional status of the control device by the computer (Lebel, paragraph [0181]; Paragraph [0181] teaches that the system (i.e., computer) is programmed to allow a user to initiate a self test in both the external communication device (i.e., the control device) and the implantable device.  If there 10 are any error conditions detected, they are reported to the user.  The system self test includes a number of different checks (i.e., determining and checking the functional status of different devices), including: (1) implantable device memory, (2) external communication device memory (i.e., an example of determining and checking a functional status of a hardware environment of the control device), (3) implantable device piezo operation, (4) external communication device piezo operation, (5) external communication device vibrator operation, and (6) external communication device display (i.e., also an example of determining and checking a functional status of a hardware environment of the control device).  One of ordinary skill in the art would recognize this disclosure as also teaching “determining and checking the functional status of a hardware environment of the control device”, as described in the claimed invention, because there is no difference between the hardware environment of the computer and the control device described in the claimed invention.  Under the broadest reasonable interpretation of the claims, both the computer and control device are interpreted to be any computing device, because the specification has not provided any definition for these computing devices to show that they do not encompass any generic computing device.).
Lebel, in view of: Cosentino and Yeh, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 14,
		- The combination of: Lebel, as modified in view of: Cosentino and Yeh, teaches the limitations of claim 1 (which claim 14 depends on), as described above.
		- Lebel further teaches a process, wherein:
			- the patient data monitoring procedure is carried out by the computer with a computer program product configured for use with the computer and configured for at least partially carrying out the steps (Lebel, paragraphs [0002] and [0203]; Paragraph [0002] teaches an ambulatory medical system that includes a microprocessor (i.e., a computer) controlled ambulatory medical device and a separate control device that communicate via telemetry where the medical device has enhanced functionality, safety features, failure detection, and/or alarming capabilities (i.e., providing failure safety for a patient data medical monitoring procedure).  Paragraph [0203] teaches that the personal computer operates specialized software (i.e., the computer comprises a computer program product).).
	The motivations and rationales to modify the method taught by Lebel, in view of: Cosentino and Yeh, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claim 16,
		- The combination of: Lebel, as modified in view of: Cosentino and Yeh, teaches the limitations of claim 15 (which claim 16 depends on), as described above.
		- Cosentino further teaches a device, wherein:
			- data-communicating connection with the computer comprises a universal serial bus interface (Cosentino, paragraph [0063]; Paragraph [0063] teaches that the computing device 200 may include one or more communication connections 224 (e.g., cellular transceiver 118 as illustrated in FIG. 2) allowing communications with other computing devices 226 (e.g., communication between monitoring apparatus 102 and remote processing system 104 as illustrated in FIG. 2).  Examples of suitable communication connections 224 include, but are not limited to, a cellular modem; cellular transceiver; RF transmitter, receiver, and/or transceiver circuitry; universal serial bus (USB) (i.e., a universal serial bus interface).).
	The motivations and rationales to modify the device taught by Lebel, in view of: Cosentino and Yeh, described in the obviousness rejection of claim 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 20,
		- Lebel teaches:
- a system for providing failure safety for a patient data medical monitoring procedure, the system comprising a computer with a computer program product, the computer being configured for carrying out the medical monitoring procedure (Lebel, paragraphs [0002] and [0203]; Paragraph [0002] teaches an ambulatory medical system (i.e., a system) that includes a microprocessor controlled ambulatory medical device and a separate control device that communicate via telemetry where the medical device has enhanced functionality, safety features, failure detection, and/or alarming capabilities (i.e., providing failure safety for a patient data medical monitoring procedure).  i.e., the computer comprises a computer program product).):
				- a control device comprising: a data-communicating connection (similar to the limitation described in claim 20) (Lebel, paragraphs [0002] and [0159]; Paragraph [0002] teaches an ambulatory medical system that includes a microprocessor (i.e., a computer) controlled ambulatory medical device and a separate control device (i.e., a control device) that communicate via telemetry (i.e., connections between the computer and control device) where the medical device has enhanced functionality, safety features, failure detection, and/or alarming capabilities.  Paragraph [0159] teaches that warnings and notifications may be sent using any appropriate telecommunication systems, such as telephonic or internet connections (i.e., providing a data-communicating connection).);
				- wherein the computer is configured to determine and check a functional status of the control device by the computer; and interacting with the computer to allow a determining and checking of the functional status of the control device by the computer (Lebel, paragraph [0181]; Paragraph [0181] teaches that the system (i.e., the computer) is programmed to allow a user to initiate a self test in both the external communication device (i.e., the control device) and the implantable device.  If there 10 are any error conditions detected, they are reported to the user.  The system self test includes a number of different checks (i.e., determining and checking the functional status of different devices): (1) implantable device memory, (2) external communication device memory, (3) implantable device piezo operation, (4) external communication device piezo operation (i.e., determining and checking a functional status of the control device by the computer), (5) external communication device vibrator operation (i.e., also an example of determining and checking a functional status of the control device by the computer), and (6) external communication device display (i.e., also an example of determining and checking a functional status of the control device by the computer).); and
				- outputting an alarm signal in a presence of at least one incorrect functional status detected in the determining and checking of a functional status of the computer and/or in the determining and checking a functional status of the control device (Lebel, paragraph i.e., the control device outputs an alarm signal when an incorrect functional status in the control device is detected).).
		- Lebel does not explicitly teach a system, comprising:
			- a data-communicating connection with the computer (emphasis added); and
			- the control device is configured to determine and check a functional status of the computer.
		- However, in analogous art of medical monitoring systems and methods, Cosentino teaches a system, comprising:
			- a data-communicating connection with the computer (emphasis added) (Cosentino, paragraphs [0063] and [0079]; Paragraph [0063] teaches that the computing device 200 may include one or more communication connections 224 (e.g., cellular transceiver 118 as illustrated in FIG. 2) allowing communications with other computing devices 226 (e.g., communication between monitoring apparatus 102 and remote processing system 104 as illustrated in FIG. 2) (i.e., providing data-communicating connections between an external device and the computer).  Paragraph [0079] teaches that these features are beneficial for automatically initiating health monitoring sessions and communicating with the patient and other health monitoring apparatuses.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical monitoring systems and methods at the time of the claimed invention to modify the system taught in Lebel to incorporate a step and feature directed to providing a communication connections between multiple monitoring devices, as taught by Cosentino, in order to automatically initiate health monitoring sessions and communicating with the patient and other health monitoring apparatuses. See Cosentino, paragraph [0079]; see also MPEP § 2143 G.
		- Further, in analogous art of medical monitoring systems and methods, Yeh teaches a system and method, wherein:
the control device is configured to determine and check a functional status of the computer (Yeh, paragraphs [0030] and [0033]; Paragraph [0033] teaches that the host device 102 can be a management device (i.e., control device) or component for monitoring a system health, status, or performance of the monitored device 106 (i.e., checking the functional status of a computer).  Paragraph [0030] teaches that the monitored device 106 can be a physically separate device such as a desktop computer, a server, and a cloud computing resource (i.e., examples of computer).  Paragraph [0045] teaches that this feature is beneficial for checking operational performance and scheduling operational tasks, such as retrieving operating temperature or debug state of computer components.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical monitoring systems and methods at the time of the claimed invention to further modify the system taught in Lebel, as modified in view of Cosentino, to incorporate a step and feature directed to determining and checking the functional status of a computing device, as taught by Yeh, in order to check operational performance and schedule operational tasks, such as retrieving operating temperature or debug state of computer components. See Yeh, paragraph [0045]; see also MPEP § 2143 G.

Claims 2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Lebel et al. (Pub. No. US 2002/0016568), as modified in view of: Cosentino et al. (Pub. No. US 2013/0267795) and Yeh et al. (Pub. No. US 2016/0117461), as applied to claim 1 above, and further in view of:
- Chang (Pub. No. US 2015/0031962); and
- Chow et al. (Pub. No. US 2016/0346459).

	Regarding claim 2,
		- The combination of: Lebel, as modified in view of: Cosentino and Yeh, teaches the limitations of claim 1 (which claim 2 depends on), as described above.
		- The combination of: Lebel, as modified in view of: Cosentino and Yeh, does not explicitly teach a process, comprising:
			- determining and checking a functional status of the computer by the computer;
			- determining and checking a functional status of the control device by the control device; and
			- outputting an alarm signal, by the control device, in the presence of at least one incorrect functional status detected in the step of determining and checking a functional status of the computer by the computer and in the step of determining and checking a functional status of the control device by the control device.
		- However, in analogous art medical systems and methods, Chang teaches a system, comprising:
			- determining and checking a functional status of the computer by the computer (Chang, paragraphs [0014] and [0041]; Paragraph [0041] teaches the medical cloud system with an automatically checking and feeding back self-status function (i.e., determining and checking the 
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the claimed invention to further modify the system taught in Lebel, as modified in view of: Cosentino and Yeh, to incorporate a step and feature directed to a computing device determining and checking its own functional status, as taught by Chang, in order to provide system maintenance, software update, or software debug capabilities. See Chang, paragraph [0014]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems, methods, and devices, Chow teaches a system and method, comprising:
			- determining and checking a functional status of the control device by the control device (Chow, paragraph [0022]; Paragraph [0022] teaches that the boot loader of the control module performs initialization self-diagnostic checks or tests (e.g., power-on self-tests) and verifies the performance capabilities of the control module (i.e., a control device determines and checks a functional status of the control device).); and
			- outputting an alarm signal, by the control device, in the presence of at least one incorrect functional status detected in the step of determining and checking a functional status of the computer by the computer and in the step of determining and checking a functional status of the control device by the control device (Chow, paragraph [0022]; Paragraph [0022] teaches that when the error limit has been met (i.e., an incorrect functional status), the boot loader generates or otherwise provides a user notification or alert indicating that the control module requires maintenance or other attention (i.e., outputting an alarm signal when there is an incorrect functional status).  Paragraph [0022] teaches that these features are beneficial for provide notification information pertaining to an error or an anomalous condition.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems, methods, and devices at the time of the claimed invention to further modify the system taught in Lebel, as modified in view of: Cosentino; Yeh; and Chang, to incorporate steps and features directed to (i) medical Chow, in order to provide notification information pertaining to an error or an anomalous condition. See Chow, paragraph [0022]; see also MPEP § 2143 G.

	Regarding claim 7,
		- The combination of: Lebel, as modified in view of: Cosentino; Yeh; Chang; and Chow, teaches the limitations of claim 2 (which claim 7 depends on), as described above.
		- Lebel further teaches a process, wherein:
			- a functional status of a software environment and/or a functional status of a hardware environment of the computer are determined and checked in the step of determining and checking a functional status of the computer by the control device and/or in the step of determining and checking a functional status of the computer by the computer (Lebel, paragraph [0181]; Paragraph [0181] teaches that the system (i.e., the computer) is programmed to allow a user to initiate a self test in both the external communication device (i.e., the control device) and the implantable device.  If there 10 are any error conditions detected, they are reported to the user.  The system self test includes a number of different checks (i.e., determining and checking the functional status of different devices), including: (1) implantable device memory, (2) external communication device memory (i.e., an example of determining and checking a functional status of a hardware environment of the computer), (3) implantable device piezo operation, (4) external communication device piezo operation, (5) external communication device vibrator operation, and (6) external communication device display (i.e., also an example of determining and checking a functional status of a hardware environment of the computer).).
	The motivations and rationales to modify the method taught by Lebel, in view of: Cosentino; Yeh; Chang; and Chow, described in the obviousness rejection of claim 2 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claim 9,
		- The combination of: Lebel, as modified in view of: Cosentino; Yeh; Chang; and Chow, teaches the limitations of claim 2 (which claim 9 depends on), as described above.
		- Lebel further teaches a process, wherein:
			- a functional status of a software environment and/or a functional status of a hardware environment of the control device are determined and checked in the step of determining and checking a functional status of the control device by the computer and/or in the step of determining and checking a functional status of the control device by the control device (Lebel, paragraph [0181]; Paragraph [0181] teaches that the system (i.e., computer) is programmed to allow a user to initiate a self test in both the external communication device (i.e., the control device) and the implantable device.  If there 10 are any error conditions detected, they are reported to the user.  The system self test includes a number of different checks (i.e., determining and checking the functional status of different devices), including: (1) implantable device memory, (2) external communication device memory (i.e., an example of determining and checking a functional status of a hardware environment of the control device), (3) implantable device piezo operation, (4) external communication device piezo operation, (5) external communication device vibrator operation, and (6) external communication device display (i.e., also an example of determining and checking a functional status of a hardware environment of the control device).  One of ordinary skill in the art would recognize this disclosure as also teaching “determining and checking the functional status of a hardware environment of the control device”, as described in the claimed invention, because there is no difference between the hardware environment of the computer and the control device described in the claimed invention.  Under the broadest reasonable interpretation of the claims, both the computer and control device are interpreted to be any computing 
	The motivations and rationales to modify the method taught by Lebel, in view of: Cosentino; Yeh; Chang; and Chow, described in the obviousness rejection of claim 2 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over:
- Lebel et al. (Pub. No. US 2002/0016568), as modified in view of: Cosentino et al. (Pub. No. US 2013/0267795); Yeh et al. (Pub. No. US 2016/0117461); Chang (Pub. No. US 2015/0031962); and Chow et al. (Pub. No. US 2016/0346459), as applied to claim 2 above, and further in view of:
- Gayl (Pub. No. US 2016/0224884).

	Regarding claim 3,
		- The combination of: Lebel, as modified in view of: Cosentino; Yeh; Chang; and Chow, teaches the limitations of claim 2 (which claim 3 depends on), as described above.
		- The combination of: Lebel, as modified in view of: Cosentino; Yeh; Chang; and Chow, does not explicitly teach a process, wherein:
			- the step of determining and checking a functional status of the computer by the control device and the step determining and checking a functional status of the control device by the computer and determining and checking a functional status of the computer by the computer and determining and checking a functional status of the control device by the control device are carried out simultaneously or at least essentially simultaneously and/or continuously or at least essentially continuously.
		- However, in analogous art of monitoring systems and methods, Gayl teaches a method, wherein:
the step of determining and checking a functional status of the computer by the control device and the step determining and checking a functional status of the control device by the computer and determining and checking a functional status of the computer by the computer and determining and checking a functional status of the control device by the control device are carried out simultaneously or at least essentially simultaneously (Gayl, paragraphs [0003] and [0013]; Paragraph [0013] teaches that a machine may have multiple sets of diagnostic sensors 134 such that it can simultaneously monitor the status and functionality of multiple components and machines as desired (i.e., determining and checking the functional status of the computer and the control device simultaneously).  Paragraph [0003] teaches that these features are beneficial for lowering costs and improving efficiency toward accomplishing tasks.).
Therefore, it would have been obvious to one of ordinary skill in the art of monitoring systems and methods at the time of the claimed invention to further modify the method taught in Lebel, as modified in view of: Cosentino; Yeh; Chang; and Chow, to incorporate a step and feature directed to monitoring the status and functionality of multiple components and machines simultaneously, as taught by Gayl, in order to lower costs and improve efficiency toward accomplishing tasks. See Gayl, paragraph [0003]; see also MPEP § 2143 G.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over:
- Lebel et al. (Pub. No. US 2002/0016568), as modified in view of: Cosentino et al. (Pub. No. US 2013/0267795) and Yeh et al. (Pub. No. US 2016/0117461), as applied to claim 1 above, and further in view of:
- Gayl (Pub. No. US 2016/0224884).

	Regarding claim 4,
		- The combination of: Lebel, as modified in view of: Cosentino and Yeh, teaches the limitations of claim 1 (which claim 4 depends on), as described above.
		- The combination of: Lebel, as modified in view of: Cosentino and Yeh, does not explicitly teach a process, wherein:
			- the step of determining and checking a functional status of the computer by the control device and the step determining and checking a functional status of the control device by the computer are carried out simultaneously or at least essentially simultaneously and/or continuously or at least essentially continuously.
		- However, in analogous art of monitoring systems and methods, Gayl teaches a method, wherein:
			- the step of determining and checking a functional status of the computer by the control device and the step determining and checking a functional status of the control device by the computer are carried out simultaneously or at least essentially simultaneously (Gayl, paragraphs [0003] and [0013]; Paragraph [0013] teaches that a machine may have multiple sets of diagnostic sensors 134 such that it can simultaneously monitor the status and functionality of multiple components and machines as desired (i.e., determining and checking the functional status of the computer and the control device simultaneously).  Paragraph [0003] teaches that these features are beneficial for lowering costs and improving efficiency toward accomplishing tasks.).
Lebel, as modified in view of: Cosentino and Yeh, to incorporate a step and feature directed to monitoring the status and functionality of multiple components and machines simultaneously, as taught by Gayl, in order to lower costs and improve efficiency toward accomplishing tasks. See Gayl, paragraph [0003]; see also MPEP § 2143 G.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over:
- Lebel et al. (Pub. No. US 2002/0016568), as modified in view of: Cosentino et al. (Pub. No. US 2013/0267795) and Yeh et al. (Pub. No. US 2016/0117461), as applied to claim 1 above, and further in view of:
- Kaigler et al. (Pub. No. US 2015/0095054).

	Regarding claim 5,
		- The combination of: Lebel, as modified in view of: Cosentino and Yeh, teaches the limitations of claim 1 (which claim 5 depends on), as described above.
		- The combination of: Lebel, as modified in view of: Cosentino and Yeh, does not explicitly teach a process, wherein:
			- an alarm signal is outputted by the computer in case of a failure of the control device.
		- However, in analogous art of monitoring systems and methods, Kaigler teaches a method, wherein:
			- an alarm signal is outputted by the computer in case of a failure of the control device (Kaigler, paragraphs [0007] and [0075]; Paragraph [0007] teaches that the local system (i.e., a computer) is adapted to provide an alert if one of the plurality of sensor systems fail to transmit the periodic signal to the communication device (i.e., the computer outputs the alarm signal in case of a 
	Therefore, it would have been obvious to one of ordinary skill in the art of monitoring systems and methods at the time of the claimed invention to further modify the method taught in Lebel, as modified in view of: Cosentino and Yeh, to incorporate a step and feature directed to a system providing an alert if a device fails, as taught by Kaigler, in order to ensure more timely and effective monitoring. See Kaigler, paragraph [0075]; see also MPEP § 2143 G.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over:
- Lebel et al. (Pub. No. US 2002/0016568), as modified in view of: Cosentino et al. (Pub. No. US 2013/0267795) and Yeh et al. (Pub. No. US 2016/0117461), as applied to claim 1 above, and further in view of:
- Hsueh et al. (Pub. No. US 2011/0128146).

	Regarding claim 10,
		- The combination of: Lebel, as modified in view of: Cosentino and Yeh, teaches the limitations of claim 1 (which claim 10 depends on), as described above.
		- The combination of: Lebel, as modified in view of: Cosentino and Yeh, does not explicitly teach a process, wherein:
			- the control device is used to output alarms of the medical monitoring procedure in chase the patient data drop below and/or exceed a threshold value.
		- However, in analogous art of medical monitoring systems and methods, Hsueh teaches a method, wherein:
			- the control device is used to output alarms of the medical monitoring procedure in chase the patient data drop below and/or exceed a threshold value (Hsueh, paragraphs [0008] and [0025]; Paragraph [0025] teaches if the physiological signal received by the graphic user’s i.e., the patient data exceeds a threshold value), the reminding and warning unit (106) will be driven to send e-mail and message to the emergency liaison person or medicare unit so as to achieve the warning function (i.e., the control device outputs an alarm when the patient data exceeds a threshold value). Paragraph [0008] teaches that this feature is beneficial for ensuring medical reminder and warning efficacies.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical monitoring systems and methods at the time of the claimed invention to further modify the method taught in Lebel, as modified in view of: Cosentino and Yeh, to incorporate a step and feature directed to a sending a warning message to an emergency liaison person or medicare unit when the patient’s physiological signal exceeds the normal range, as taught by Hsueh, in order to ensure medical reminder and warning efficacies. See Hsueh, paragraph [0025]; see also MPEP § 2143 G.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over:
- Lebel et al. (Pub. No. US 2002/0016568), as modified in view of: Cosentino et al. (Pub. No. US 2013/0267795); Yeh et al. (Pub. No. US 2016/0117461); Chang (Pub. No. US 2015/0031962); and Chow et al. (Pub. No. US 2016/0346459), as applied to claim 2 above, and further in view of:
- Ng et al. (Pub. No. US 2003/0040835).

Regarding claim 11,
- The combination of: Lebel, as modified in view of: Cosentino; Yeh; Chang; and Chow, teaches the limitations of claim 2 (which claim 11 depends on), as described above.
- The combination of: Lebel, as modified in view of: Cosentino; Yeh; Chang; and Chow, does not explicitly teach a method, wherein:
	- a functional status of the medical monitoring procedure is additionally determined and checked in the step of determining and checking a functional status of the computer by the control device and/ or in the step of determining and checking a functional status of the computer by the computer.
- However, in analogous art of medical monitoring systems and methods, Ng teaches a method, wherein:
			- a functional status of the medical monitoring procedure is additionally determined and checked in the step of determining and checking a functional status of the computer by the control device and/ or in the step of determining and checking a functional status of the computer by the computer (Ng, paragraphs [0015] and [0038]; Paragraph [0015] teaches a system for monitoring and tracking at least a portion of a blood component collection procedure in a blood collection facility, where the system monitors the status of the blood component collection procedure performed on a donor and facilitated by an operator (i.e., determining and checking the functional status of a medical monitoring procedure).  Paragraph [0038] teaches that this feature is beneficial for ensuring (i) complete records and statistical reports to help with compliance reviews; (ii) accurate monitoring of facility procedures; and (iii) collection of information that may help improve efficiency and workflow.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical monitoring systems and methods at the time of the claimed invention to further modify the method taught in Lebel, as modified in view of: Cosentino; Yeh; Chang; and Chow, to incorporate a step and feature directed to a monitoring the functional status of a medical monitoring procedure, as taught by Ng, in order to (i) collect complete records and statistical reports to help with compliance reviews; (ii) ensure accurate monitoring of facility procedures; and (iii) collect information that may help improve efficiency and workflow. See Ng, paragraph [0038]; see also MPEP § 2143 G.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over:
- Lebel et al. (Pub. No. US 2002/0016568), as modified in view of: Cosentino et al. (Pub. No. US 2013/0267795); Yeh et al. (Pub. No. US 2016/0117461); Chang (Pub. No. US 2015/0031962); Chow et al. (Pub. No. US 2016/0346459); and Ng et al. (Pub. No. US 2003/0040835), as applied to claim 11 above, and further in view of:
- Gaoni et al. (Pub. No. US 2006/0173260).

Regarding claim 12,
- The combination of: Lebel, as modified in view of: Cosentino; Yeh; Chang; Chow; and Ng, teaches the limitations of claim 11 (which claim 12 depends on), as described above.
- The combination of: Lebel, as modified in view of: Cosentino; Yeh; Chang; Chow; and Ng, does not explicitly teach a method, wherein:
	- test data are generated by the control device for the monitoring procedure for checking the functional status of the medical monitoring procedure; and
- a monitoring result of the monitoring procedure, which result is elicited by the test data, is determined and analyzed by the control device the step of determining and checking a functional status of the computer by the control device and/or in the step of determining and checking a functional status of the computer by the computer.
		- However, in analogous art of medical monitoring systems and methods, Gaoni teaches a method, wherein:
	- test data are generated by the control device for the monitoring procedure for checking the functional status of the medical monitoring procedure (Gaoni, paragraph [0049]; Paragraph [0049] teaches that the communications device(s) 120 may send a signal to monitoring and treatment device 110 to perform a measurement, test (i.e., generating test data for the monitoring procedure), calibration etc., and optionally to transmit the results back to communications device(s) 120.); and
a monitoring result of the monitoring procedure, which result is elicited by the test data, is determined and analyzed by the control device the step of determining and checking a functional status of the computer by the control device and/or in the step of determining and checking a functional status of the computer by the computer (Gaoni, paragraph [0051]; Paragraph [0051] teaches that in operation 820 data from one or more measurements (i.e., the monitoring procedure results) may be automatically logged by device 110, and may be stored in device 110, 120 and/or 140, and/or transmitted immediately to a care center, medical service etc.  A medical service may receive, process and analyze the data (i.e., analyzing the monitoring procedure results), and prepare a response or course of action in response to the data.  Paragraph [0050] teaches that these features are beneficial for improving monitoring of multiple parameters.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical monitoring systems and methods at the time of the claimed invention to further modify the method taught in Lebel, as modified in view of: Cosentino; Yeh; Chang; Chow; and Ng, to incorporate steps and features directed to generating test data and analyzing medical procedure results, as taught by Gaoni, in order to improve monitoring of multiple parameters. See Gaoni, paragraph [0050]; see also MPEP § 2143 G.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over:
- Lebel et al. (Pub. No. US 2002/0016568), as modified in view of: Cosentino et al. (Pub. No. US 2013/0267795); Yeh et al. (Pub. No. US 2016/0117461); Chang (Pub. No. US 2015/0031962); and Chow et al. (Pub. No. US 2016/0346459), as applied to claim 2 above, and further in view of:
-  Gaoni et al. (Pub. No. US 2006/0173260).

Regarding claim 13,
- The combination of: Lebel, as modified in view of: Cosentino; Yeh; Chang; and Chow, teaches the limitations of claim 2 (which claim 13 depends on), as described above.
- The combination of: Lebel, as modified in view of: Cosentino; Yeh; Chang; and Chow, does not explicitly teach a method, wherein:
		- the results of monitoring performed by the computer in the step of determining and checking a functional status of the control device by the computer and/or the step of determining and checking a functional status of the computer by the computer is determined and checked by the control device.
		- However, in analogous art of medical monitoring systems and methods, Gaoni teaches a method, wherein:
- the results of monitoring performed by the computer in the step of determining and checking a functional status of the control device by the computer and/or the step of determining and checking a functional status of the computer by the computer is determined and checked by the control device (Gaoni, paragraphs [0049] and [0050]; Paragraph [0049] teaches that the communications device(s) 120 may send a signal to monitoring and treatment device 110 to perform a measurement, test (i.e., generating test data for the monitoring procedure), calibration etc., and optionally to transmit the results back to communications device(s) 120.  Paragraph [0050] teaches that the operation 810 device 110 may perform measurements of one or more patient parameters (i.e., the results of the 
Therefore, it would have been obvious to one of ordinary skill in the art of medical monitoring systems and methods at the time of the claimed invention to further modify the method taught in Lebel, as modified in view of: Cosentino; Yeh; Chang; and Chow, to incorporate a step and feature directed to performing measurements of one or more patient parameters at the operation device, as taught by Gaoni, in order to improve monitoring of multiple parameters. See Gaoni, paragraph [0050]; see also MPEP § 2143 G.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Lebel et al. (Pub. No. US 2002/0016568), as modified in view of: Cosentino et al. (Pub. No. US 2013/0267795) and Yeh et al. (Pub. No. US 2016/0117461), as applied to claim 15 above, and further in view of:
- Kube et al. (Pub. No. US 2017/0055890).

	Regarding claim 17,
		- The combination of: Lebel, as modified in view of: Cosentino and Yeh, teaches the limitations of claim 15 (which claim 17 depends on), as described above.
		- The combination of: Lebel, as modified in view of: Cosentino and Yeh, does not explicitly teach a device, further comprising:
			- an alarm generation unit for sending alarm signals.
		- However, in analogous are of medical monitoring systems and methods, Kube teaches a device, comprising:
			- an alarm generation unit for sending alarm signals (Kube, paragraphs [0053] and [0063]; Paragraph [0063] teaches that the at least one further module may include at least one alarm module (i.e., an alarm generation unit) adapted to receive data transmitted by the sensor module via i.e., an alarm generation unit for sending alarm signals).  Paragraph [0053] teaches that this feature is beneficial for indicating to a user that recharging of a rechargeable energy storage device is required.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical monitoring systems and methods at the time of the claimed invention to further modify the device taught in Lebel, as modified in view of: Cosentino and Yeh, to incorporate a step and feature directed to an alarm module that is adapted to generate an alarm signal in response to data transmitted by a sensor, as taught by Kube, in order to indicate to a user that recharging of a rechargeable energy storage device is required. See Kube, paragraph [0053]; see also MPEP § 2143 G.

	Regarding claim 18,
		- The combination of: Lebel, as modified in view of: Cosentino and Yeh, teaches the limitations of claim 15 (which claim 18 depends on), as described above.
		- The combination of: Lebel, as modified in view of: Cosentino and Yeh, does not explicitly teach a device, wherein:
			- the alarm generation unit comprises a fail-safe configuration comprising an emergency power supply.
		- However, in analogous are of medical monitoring systems and methods, Kube teaches a device, comprising:
			- the alarm generation unit comprises a fail-safe configuration comprising an emergency power supply (Kube, paragraph [0049]; Paragraph [0049] teaches that the sensor module may further include at least emergency power supply, which may be adapted to provide an amount of energy to the control device and/or the rechargeable energy storage device in case a regular recharging is momentarily not feasible (i.e., a fail-safe configuration that comprises an emergency power supply).  Paragraph [0049] teaches that this feature is beneficial for supplying electrical energy to the control 
	Therefore, it would have been obvious to one of ordinary skill in the art of medical monitoring systems and methods at the time of the claimed invention to further modify the device taught in Lebel, as modified in view of: Cosentino and Yeh, to incorporate a step and feature directed to an emergency power supply that is adapted to provide an amount of energy in case a regular recharging is momentarily not feasible, as taught by Kube, in order to supply electrical energy to the control device and/or the rechargeable energy storage device in case, after transmitting at least one demand for recharging the rechargeable energy storage device, no recharging has taken place. See Kube, paragraph [0049]; see also MPEP § 2143 G.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over:
- Lebel et al. (Pub. No. US 2002/0016568), as modified in view of: Cosentino et al. (Pub. No. US 2013/0267795) and Yeh et al. (Pub. No. US 2016/0117461), as applied to claim 15 above, and further in view of:
- Goodman et al. (Pub. No. US 2006/0059253).

	Regarding claim 19,
		- The combination of: Lebel, as modified in view of: Cosentino and Yeh, teaches the limitations of claim 15 (which claim 19 depends on), as described above.
		- The combination of: Lebel, as modified in view of: Cosentino and Yeh, does not explicitly teach a device, wherein:
			- the alarm generation unit is configured to output standardized alarms of the medical monitoring procedure (Goodman, paragraphs [0731] and [0755]; Paragraph [0755] that a preferred monitoring component 838 includes an integration framework component integrates 836 with the monitoring component 838 to ensure that notification, warning and alert messages are standardized i.e., outputting standardized alarms).  Paragraph [0731] teaches that this feature is beneficial for (i) standardizing the way system events are communicated, addressed and managed; and (ii) tying together applications from a packaged framework provider, independent third parties and/or custom solutions to increase the operational availability, maintenance and development efficiencies of an environment.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical monitoring systems and methods at the time of the claimed invention to further modify the device taught in Lebel, as modified in view of: Cosentino and Yeh, to incorporate a step and feature directed to an generating and transmitting standardized alerts, as taught by Goodman, in order to (i) standardize the way system events are communicated, addressed and managed; and (ii) tie together applications from a packaged framework provider, independent third parties and/or custom solutions to increase the operational availability, maintenance and development efficiencies of an environment. See Goodman, paragraph [0731]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686